This opinion is subject to administrative correction before final disposition.




                                 Before
                      GASTON, BAKER, and MYERS
                        Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                       Aztavo R. RANGEL
            Boatswain’s Mate Third Class (E-4), U.S. Navy
                             Appellant

                             No. 202100233

                         Decided: 26 January 2022

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                             Donald R. Ostrom

 Sentence adjudged 14 May 2021 by a special court-martial convened at
 Naval Station Norfolk, Virginia, consisting of a military judge sitting
 alone. Sentence in the Entry of Judgment: reduction to E-1, confine-
 ment for 210 days, and a bad-conduct discharge.

                           For Appellant:
                  Commander C. Eric Roper, JAGC, USN

                        _________________________

      This opinion does not serve as binding precedent under
            NMCCA Rule of Appellate Procedure 30.2(a).

                        _________________________
                 United States v. Rangel, NMCCA No. 202100233
                               Opinion of the Court

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 1
    However, we note that the Entry of Judgment does not accurately reflect
the disposition of the charges. Although we find no prejudice, Appellant is en-
titled to have court-martial records that correctly reflect the content of his pro-
ceeding. 2 In accordance with Rule for Courts-Martial 1111(c)(2), we modify the
Entry of Judgment and direct that it be included in the record.
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     RODGER A. DREW, JR.
                                     Clerk of Court




   1   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.
   2   United States v. Crumpley, 49 M.J. 538, 539 (N-M. Ct. Crim. App. 1998).


                                            2
UNITED STATES                                       NMCCA NO. 202100233

       v.                                                  ENTRY
                                                            OF
Aztavo R. RANGEL                                         JUDGMENT
Boatswain’s Mate Third Class (E-4),
U. S. Navy                                          As Modified on Appeal
                     Accused
                                                       26 January 2022



    On 14 May 2021, the Accused was tried at Naval Station Norfolk, Virginia, by
special court-martial consisting of a military judge sitting alone. Military Judge Don-
ald R. Ostrom presided.

                                    FINDINGS

   The following are the Accused’s pleas and the Court’s finding to all offenses the
convening authority referred to trial:

Charge I:     Violation of Article 81, Uniform Code of Military Justice,
              10 U.S.C. § 881.
               Plea: Guilty.
               Finding: Guilty.

   Specification 1: Conspiracy to wrongfully distribute a controlled
                    substance from on or about May 2019 to on or about
                    May 2020.
                       Plea: Not Guilty.
                       Finding: Dismissed.

   Specification 2: Conspiracy to wrongfully introduce a controlled
                    substance onto vessels and an installation used by the
                    armed forces, with intent to distribute, from on or
                    about May 2019 to on or about May 2020.
                       Plea: Guilty.
                       Finding: Guilty.


                                          3
                 United States v. Rangel, NMCCA No. 202100233
                          Modified Entry of Judgment

Charge II:   Violation of Article 112a, Uniform Code of Military Justice,
             10 U.S.C. § 912a.
              Plea: Guilty.
              Finding: Guilty.

   Specification 1: Wrongful distribution of lysergic acid diethylamide on
                    divers occasions from on or about May 2019 to on or
                    about May 2020.
                      Plea: Guilty.
                      Finding: Guilty.

   Specification 2: Wrongful use of lysergic acid diethylamide on divers
                    occasions from on or about November 2019 to on or
                    about January 2020.
                      Plea: Not Guilty.
                      Finding: Dismissed.

   Specification 3: Wrongful introduction of lysergic acid diethylamide on
                    divers occasions onto a vessel under control of the
                    armed forces from on or about September 2019 to on or
                    about May 2020.
                      Plea: Guilty.
                      Finding: Guilty.

                                 SENTENCE

   On 14 May 2021, the military judge sentenced the Accused to the following:
      Reduction to pay grade E-1.
      Confinement for a total of 210 days, as follows:
         For Specification 2 of Charge I:
            confinement for 210 days.
         For Specification 1 of Charge II:
            confinement for 210 days.
         For Specification 3 of Charge II:
            confinement for 210 days.
         The terms of confinement will run concurrently.
      A bad-conduct discharge.




                                            4
United States v. Rangel, NMCCA No. 202100233
         Modified Entry of Judgment

            FOR THE COURT:




            RODGER A. DREW, JR.
            Clerk of Court




                     5